Title: Notes on Headaches, 10 April 1792
From: Jefferson, Thomas
To: 


Recipe for the head-ach called the Sun-pain
6. grains of Calomel taken at night, without any thing to work it off, or any other matter whatever.
Mr. Willis of Georgia has had this head-ach to a dangerous extremity, and tried bark ineffectually. A drunken Doctr. recommended the above dose of Calomel, it relieved him from the next fit. He had it some years after, and the same medecine relieved him again as quickly.
He has cured his son of it also, and was obliged to give it twice at an interval of 2. or 3 days.
He communicated it to Mrs. Broadnax a sister of Colo. Fieldg. Lewis who had the same species of head ach. It cured her.
She has communicated it to others who have tried it with never failing success.
Apr. 10. 1792.

Sep. 1. 96. A negro man had been 3 weeks laid up with the periodical head ach or eye ach: I gave him a dose of salts in the morning and in the night 3. drachms of bark. Recollecting then the above prescription I gave no more bark, but the next night gave 6 grs. of calomel. He missed his fit the next day. But note, I was not perfectly satisfied that his sickness was genuine.
